            Case 1:20-cr-00167-DAD-BAM Document 19 Filed 02/12/21 Page 1 of 5


 1

 2 MCGREGOR W. SCOTT
   United States Attorney
 3 STEPHANIE M. STOKMAN
   Assistant United States Attorney
 4 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 5 Telephone:     (559) 497-4000
   Facsimile:     (559) 497-4099
 6
   Attorneys for Plaintiff
 7 United States of America

 8

 9                                IN THE UNITED STATES DISTRICT COURT

10                                    EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                             CASE NO. 1:20-CR-00167-DAD
12
                                    Plaintiff,             STIPULATION REGARDING USE OF
13                                                         VIDEOCONFERENCING DURING CHANGE OF
                             v.                            PLEA HEARING; FINDINGS AND ORDER
14
     ANDREW LOMELI,                                        DATE: February 16, 2021
15                                                         TIME: 9 a.m.
                                   Defendant.              COURT: Hon. Dale A. Drozd
16

17
                                                  BACKGROUND
18
            An Indictment charges Defendant with one count of Felon in Possession of Ammunition, in
19
     violation of 18 United States Code, Section 922(g). On January 21, 2021, the parties entered into a plea
20
     agreement.
21
            On March 27, 2020, Congress passed the Coronavirus Aid, Relief, and Economic Security Act
22
     (“CARES Act”). The CARES Act empowered the Judicial Conference of the United States and Chief
23
     District Judges to authorize plea and sentencing hearings by video or telephonic conference when 1)
24
     such hearings “cannot be conducted in person without seriously jeopardizing public health and safety;”
25
     and 2) “the district judge in a particular case finds for specific reasons that the plea or sentencing in that
26
     case cannot be further delayed without serious harm to the interests of justice.” Id., Pub. L. 116-23
27
     § 15002(b)(2).
28
            On March 29, 2020, the Judicial Conference of the United States made the findings required by

      STIPULATION REGARDING EXCLUDABLE TIME                1
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:20-cr-00167-DAD-BAM Document 19 Filed 02/12/21 Page 2 of 5


 1 the CARES Act, concluding that “emergency conditions due to the national emergency declared by the

 2 President under the National Emergencies Act (50 U.S.C. § 1601, et seq.) with respect to the

 3 Coronavirus Disease 2019 (COVID-19) have materially affected and will materially affect the

 4 functioning of the federal courts generally.”

 5          On June 29, 2020, the Chief Judge of this District, per General Order 620, also made the findings

 6 required by the CARES Act: “[F]elony pleas under Rule 11 of the Federal Rules of Criminal Procedure

 7 and felony sentencings under Rule 32 of the Federal Rules of Criminal Procedure cannot be conducted

 8 in person without seriously jeopardizing public health and safety.” Accordingly, the findings of the

 9 Judicial Conference and General Order 620 establish that plea and sentencing hearings cannot take
10 safely take place in person.

11          In order to authorize plea hearings by remote means, however, the CARES Act—as implemented

12 by General Order 620—also requires district courts in individual cases to “find, for specific reasons, that

13 felony pleas or sentencings in those cases cannot be further delayed without serious harm to the interests

14 of justice.” General Order 620 further requires that the defendant consent to remote proceedings.

15 Finally, the remote proceeding must be conducted by videoconference unless “videoconferencing is not

16 reasonably available.” In such cases, district courts may conduct hearings by teleconference.

17          The parties hereby stipulate and agree that each of the requirements of the CARES Act and

18 General Order 620 have been satisfied in this case. They request that the Court enter an order making

19 the specific findings required by the CARES Act and General Order 620. Specifically, for the reasons

20 further set forth below, the parties agree that:
21          1)      The plea hearing in this case cannot be further delayed without serious harm to the

22 interest of justice, given the public health restrictions on physical contact and court closures existing in

23 the Eastern District of California;

24          2)      The defendant waives his physical presence at the hearing and consents to remote hearing

25 by videoconference and counsel joins in that waiver.

26                                                 STIPULATION

27          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

28 through defendant’s counsel of record, hereby stipulate as follows:

       STIPULATION REGARDING EXCLUDABLE TIME              2
30     PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:20-cr-00167-DAD-BAM Document 19 Filed 02/12/21 Page 3 of 5


 1          1.      The Governor of the State of California declared a Proclamation of a State of Emergency

 2 to exist in California on March 4, 2020.

 3          2.      On March 13, 2020, the President of the United States issued a proclamation declaring a

 4 National Emergency in response to the COVID-19 pandemic.

 5          3.      In their continuing guidance, the Centers for Disease Control and Prevention (CDC) and

 6 other public health authorities have suggested the public avoid social gatherings in groups of more than

 7 10 people and practice physical distancing (within about six feet) between individuals to potentially

 8 slow the spread of COVID-19. The virus is thought to spread mainly from person-to-person contact,

 9 and no vaccine currently exists.
10          4.      These social distancing guidelines – which are essential to combatting the virus – are

11 generally not compatible with holding in-person court hearings.

12          5.      On March 17, 2020, this Court issued General Order 611, noting the President and

13 Governor of California’s emergency declarations and CDC guidance, and indicating that public health

14 authorities within the Eastern District had taken measures to limit the size of gatherings and practice

15 social distancing. The Order suspended all jury trials in the Eastern District of California scheduled to

16 commence before May 1, 2020.

17          6.      On March 18, 2020, General Order 612 issued. The Order closed each of the courthouses

18 in the Eastern District of California to the public. It further authorized assigned district court judges to

19 continue criminal matters after May 1, 2020 and excluded time under the Speedy Trial Act. General

20 Order 612 incorporated General Order 611’s findings regarding the health dangers posed by the
21 pandemic.

22          7.      On April 16, 2020, the Judicial Council of the Ninth Circuit declared a judicial

23 emergency in this District pursuant to 18 U.S.C. § 3174(d), based on the District’s “critically low

24 resources across its heavy caseload.” The report accompanying the Judicial Council’s declaration

25 analyzed the public safety dangers associated with the COVID-19 pandemic and examined both the

26 District’s caseload (the District currently ranks first in the Ninth Circuit and eighth nationally in
27 weighted filings) and its shortage of judicial resources (the District is currently authorized only six

28 district judges; two of those positions are currently vacant and without nominations). The report further

       STIPULATION REGARDING EXCLUDABLE TIME              3
30     PERIODS UNDER SPEEDY TRIAL ACT
            Case 1:20-cr-00167-DAD-BAM Document 19 Filed 02/12/21 Page 4 of 5


 1 explained that a backlog of cases exists that “can only start to be alleviated” when the CDC lifts its

 2 guidance regarding gatherings of individuals.

 3          8.      On April 17, 2020, General Order 617 issued, continuing court closures through June 1,

 4 2020 and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

 5          9.      On May 13, 2020, General Order 618 issued, continuing court closures until further

 6 notice and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

 7          10.     Given these facts, it is essential that Judges in this District resolve as many matters as

 8 possible via videoconference and teleconference during the COVID-19 pandemic. By holding these

 9 hearings now, this District will be in a better position to work through the backlog of criminal and civil
10 matters once in-person hearings resume.

11          11.     The plea hearing in this case accordingly cannot be further delayed without serious harm

12 to the interests of justice. If the Court were to delay this hearing until it can be held in-person, it would

13 only add to the enormous backlog of criminal and civil matters facing this Court, and every Judge in this

14 District, when normal operations resume.

15          12.     Under CARES Act § 15002(b), defendant consents to proceed with this hearing by video-

16 teleconference. Counsel joins in this consent.

17          IT IS SO STIPULATED.

18
      Dated: February 9, 2021                                 MCGREGOR W. SCOTT
19                                                            United States Attorney
20
                                                              /s/ STEPHANIE M. STOKMAN
21                                                            STEPHANIE M. STOKMAN
                                                              Assistant United States Attorney
22

23    Dated: February 9, 2021                                 /s/ Matthew Lemke
                                                              Matthew Lemke
24
                                                              Counsel for Defendant
25                                                            ANDREW LOMELI

26
27

28

       STIPULATION REGARDING EXCLUDABLE TIME              4
30     PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:20-cr-00167-DAD-BAM Document 19 Filed 02/12/21 Page 5 of 5


 1                                         FINDINGS AND ORDER

 2         1.      The Court adopts the findings above.

 3         2.      Further, the Court specifically finds that:

 4                 a)      The plea hearing in this case cannot be further delayed without serious harm to

 5         the interest of justice;

 6                 b)      The defendant has waived [his/her] physical presence at the hearing and consents

 7         to remote hearing by videoconference; and

 8         3.      Therefore, based on the findings above, and under the Court’s authority under § 15002(b)

 9 of the CARES Act and General Order 620, the plea hearing in this case will be conducted by
10 videoconference.

11 IT IS SO ORDERED.

12
        Dated:    February 12, 2021
13                                                     UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              5
30    PERIODS UNDER SPEEDY TRIAL ACT
